Non-Responsive
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/18/2021 presents new claims that are not consistent with the elected invention and species (see restriction dated 8/11/2020, and the election by the applicant of Group I (claims 1-7) and species 1 - Fig. 1 (claims 1-5) in the reply dated 10/8/2020).  Note that presenting only claims drawn to a non-elected invention and species is non-responsive (MPEP § 821.03) and therefore the claims have not been entered.  The new claims are not readable on the elected invention and species because the elected invention and species does not transfer a solid CO2 to the liquid CO2 reservoir, as claimed in claims 24 and 33.  Rather, in the elected species of Fig.1 only liquid is sent to the CO2 reservoir after melting solid.  Further, the new claims are not readable on the elected invention and species because the elected invention and species does not send a compressed gas output by the compression stage to the at least one heat exchanger using the liquid CO2 (since that heat exchanger is recited as part of the first cooling stage), as claimed in claim 38.  Rather, in the elected species of Fig. 1, the compressed gas output by the compression stage is sent to an at least one heat exchanger of the second cooling stage and not to the first cooling stage.  Further, the new claims are not readable on the elected invention and species because the elected invention and species does not supply a nitrogen rich output stream from the at least one expander to the first gas path of the first cooling stage, as claimed in claim 44.  Rather, in the elected species of Fig. 1, the nitrogen rich output stream from the at least one expander to the at least one frost heat exchanger and is never sent to the first gas 
It is not clear at present what alternative species the applicant is pursuing with the new claim language, but in an abundance of caution, this notice is being sent to ensure that the claims are directed to the elected species.  
Further, to aide the applicant, it is noted that a further restriction requirement of the separately presented claimed groups may be necessary if the applicant continues to pursue patentably distinct features in separately claimed inventions.  The applicant is encouraged to amend the claims so as to pursue the features of the elected species (Fig. 1) consistent with the elected system to avoid delays and ensure focused examination on one invention per application.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 13, 2021